DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the amendment filed 07/09/2022.
Applicant’s amendment to claim 34 is sufficient to overcome the claim objection presented in the previous office action. 

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, a transaction terminal comprising: 
a camera or a video recording device, wherein the camera or the video recording device obtains or records a photograph or a video clip of an individual involved in the
transaction; a computer including a database for storing information regarding the transaction and the photograph or the video clip of the individual involved in the transaction during the transaction; and a display, wherein the information regarding the transaction and the photograph or the video clip of the individual involved in the transaction is displayed via the display independently of any processing of the transaction by a transaction authorization processing computer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887